Case 4:18-cv-01044-HSG Document 184-3 Filed 05/10/19 Page 1 of 7




                 EXHIBIT B
                 Case 4:18-cv-01044-HSG Document 184-3 Filed 05/10/19 Page 2 of 7




From:                                  Luu-Varnes, Tracy <Tracy.Luu-Varnes@arentfox.com>
Sent:                                  Friday, May 10, 2019 7:15 PM
To:                                    Andrea P Roberts
Cc:                                    Anderson, Allan E.; James Pistorino
Subject:                               Re: TechShop v. Rasure


                                                       [EXTERNAL EMAIL]


Hi Andrea,

We are fine with your proposed revisions. We will incorporate the changes and file on Monday once we receive James’
consent to sign.

Have a great weekend.

Regards,

Tracy Luu-Varnes
Attorney

Arent Fox LLP | Attorneys at Law
Gas Company Tower
555 West Fifth Street, 48th Floor
Los Angeles, CA 90013
213.443.7664 DIRECT | 213.629.7401 FAX
tracy.luu-varnes@arentfox.com | www.arentfox.com


On May 10, 2019, at 4:23 PM, Andrea P Roberts <andreaproberts@quinnemanuel.com> wrote:

       Tracy,

       Attached please find a redline of the draft stipulation. Please let us know if you agree to these
       changes.

       Thanks,
       Andrea


       Andrea Pallios Roberts
       Of Counsel,
       Quinn Emanuel Urquhart & Sullivan, LLP

       555 Twin Dolphin Drive, 5th Floor
       Redwood Shores, CA 94065
       650-801-5023 Direct
       650.801.5000 Main Office Number
       650.801.5100 FAX
       andreaproberts@quinnemanuel.com
       www.quinnemanuel.com



                                                              1
           Case 4:18-cv-01044-HSG Document 184-3 Filed 05/10/19 Page 3 of 7
NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named
above. This message may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader
of this message is not the intended recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you
have received this document in error and that any review, dissemination, distribution, or copying of this message is strictly prohibited. If you
have received this communication in error, please notify us immediately by e-mail, and delete the original message.




From: Luu-Varnes, Tracy [mailto:Tracy.Luu-Varnes@arentfox.com]
Sent: Friday, May 10, 2019 3:23 PM
To: Andrea P Roberts <andreaproberts@quinnemanuel.com>
Cc: Anderson, Allan E. <Allan.Anderson@arentfox.com>; James Pistorino <james@dparrishlaw.com>
Subject: RE: TechShop v. Rasure

                                                            [EXTERNAL EMAIL]


Sure. Word version attached.

Tracy Luu-Varnes
Attorney

Arent Fox LLP | Attorneys at Law
Gas Company Tower
555 West Fifth Street, 48th Floor
Los Angeles, CA 90013
213.443.7664 DIRECT | 213.629.7401 FAX
tracy.luu-varnes@arentfox.com | www.arentfox.com



From: Andrea P Roberts <andreaproberts@quinnemanuel.com>
Sent: Friday, May 10, 2019 3:19 PM
To: Luu-Varnes, Tracy <Tracy.Luu-Varnes@arentfox.com>
Cc: Anderson, Allan E. <Allan.Anderson@arentfox.com>; James Pistorino <james@dparrishlaw.com>;
Andrea P Roberts <andreaproberts@quinnemanuel.com>
Subject: RE: TechShop v. Rasure

Tracy,

Can you please send a Word version?

Thanks,
Andrea

From: Luu-Varnes, Tracy [mailto:Tracy.Luu-Varnes@arentfox.com]
Sent: Friday, May 10, 2019 3:15 PM
To: Andrea P Roberts <andreaproberts@quinnemanuel.com>
Cc: Anderson, Allan E. <Allan.Anderson@arentfox.com>; James Pistorino <james@dparrishlaw.com>
Subject: RE: TechShop v. Rasure

                                                            [EXTERNAL EMAIL]


Hi Andrea,


                                                                       2
         Case 4:18-cv-01044-HSG Document 184-3 Filed 05/10/19 Page 4 of 7
Attached is our proposed stipulation which should capture what we discussed. Once we have the
Court’s order granting the stipulation, we will withdraw our motion.

Regards,

Tracy Luu-Varnes
Attorney

Arent Fox LLP | Attorneys at Law
Gas Company Tower
555 West Fifth Street, 48th Floor
Los Angeles, CA 90013
213.443.7664 DIRECT | 213.629.7401 FAX
tracy.luu-varnes@arentfox.com | www.arentfox.com



From: Andrea P Roberts <andreaproberts@quinnemanuel.com>
Sent: Friday, May 10, 2019 10:00 AM
To: Luu-Varnes, Tracy <Tracy.Luu-Varnes@arentfox.com>
Cc: Anderson, Allan E. <Allan.Anderson@arentfox.com>; Andrea P Roberts
<andreaproberts@quinnemanuel.com>
Subject: RE: TechShop v. Rasure

Tracy,

I’m following up on our meet and confer yesterday. As I indicated, Defendants will not seek to
elicit testimony from Mr. Woods regarding the Knight Foundation litigation (and had never
indicted in our disclosures that we would do so), and will not seek to elicit testimony from Mr.
Woods regarding the Bankruptcy Trustee’s lawsuit against Mr. Woods. Effectively, the scope of
testimony for Mr. Woods would be revised as set forth below.

 Dan Woods                Mr. Woods will be asked to provide non-cumulative testimony
                          regarding the closure of Plaintiff in the U.S., negotiations concerning
                          the potential sale of Plaintiff to Mr. Rasure, Plaintiff’s authorization of,
                          acquiescence in and failure to object to Defendants’ use of the name
                          “TechShop 2.0” while Mr. Rasure was negotiating with Plaintiff,
                          Plaintiff’s authorization of the filing of this lawsuit while Mr. Rasure
                          was negotiating with Plaintiff and without any prior notice, lack of
                          actual confusion, the degree of customer care of consumers in the
                          relevant market, no likelihood of confusion, lack of value and bad
                          reputation associated with Plaintiff and the Marks, Plaintiff’s
                          representations to Mr. Rasure during the negotiations, Defendants’
                          payment of Plaintiff’s taxes and other expenses, the fraud Plaintiff
                          perpetrated on Mr. Rasure, lack of damages suffered by Plaintiff, third
                          party uses of the Marks, offers to sell and sale of memberships and
                          stock in Plaintiff while Plaintiff was insolvent, the closure of Plaintiff,
                          the closure of TechShop Brooklyn after obtaining $5.3 million in
                          investment from New York City, and efforts to save the TechShop
                          Pittsburgh location, and the Bankruptcy Trustee’s lawsuit against Mr.
                          Woods for, inter alia fraud.


                                                   3
           Case 4:18-cv-01044-HSG Document 184-3 Filed 05/10/19 Page 5 of 7
I asked, however, for confirmation that this agreement will not preclude Defendants from
eliciting testimony from Mr. Woods on the remainder of the topics listed in our trial witness list
for Mr. Woods (and set forth above). If you can confirm that, then I think we should be able to
resolve the pending motion. Given that our response is due today, we’d appreciate a response as
soon as possible.

Thanks,
Andrea


Andrea Pallios Roberts
Of Counsel,
Quinn Emanuel Urquhart & Sullivan, LLP

555 Twin Dolphin Drive, 5th Floor
Redwood Shores, CA 94065
650-801-5023 Direct
650.801.5000 Main Office Number
650.801.5100 FAX
andreaproberts@quinnemanuel.com
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named
above. This message may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader
of this message is not the intended recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you
have received this document in error and that any review, dissemination, distribution, or copying of this message is strictly prohibited. If you
have received this communication in error, please notify us immediately by e-mail, and delete the original message.




From: Andrea P Roberts
Sent: Thursday, May 9, 2019 11:13 AM
To: 'Luu-Varnes, Tracy' <Tracy.Luu-Varnes@arentfox.com>
Cc: Anderson, Allan E. <Allan.Anderson@arentfox.com>; Andrea P Roberts
<andreaproberts@quinnemanuel.com>
Subject: RE: TechShop v. Rasure

Tracy,

I’m available at 2:30. I can call you then.

Thanks,
Andrea

From: Luu-Varnes, Tracy [mailto:Tracy.Luu-Varnes@arentfox.com]
Sent: Thursday, May 9, 2019 10:59 AM
To: Andrea P Roberts <andreaproberts@quinnemanuel.com>
Cc: Anderson, Allan E. <Allan.Anderson@arentfox.com>
Subject: RE: TechShop v. Rasure

                                                            [EXTERNAL EMAIL]


Hi Andrea,

Yes. How about 2:30 or 3?

                                                                       4
           Case 4:18-cv-01044-HSG Document 184-3 Filed 05/10/19 Page 6 of 7
Regards,

Tracy Luu-Varnes
Attorney

Arent Fox LLP | Attorneys at Law
Gas Company Tower
555 West Fifth Street, 48th Floor
Los Angeles, CA 90013
213.443.7664 DIRECT | 213.629.7401 FAX
tracy.luu-varnes@arentfox.com | www.arentfox.com



From: Andrea P Roberts <andreaproberts@quinnemanuel.com>
Sent: Thursday, May 9, 2019 10:05 AM
To: Luu-Varnes, Tracy <Tracy.Luu-Varnes@arentfox.com>
Cc: Andrea P Roberts <andreaproberts@quinnemanuel.com>
Subject: TechShop v. Rasure

Tracy,

I just left you a voicemail regarding Messrs. Woods and Hilberman’s motion for a protective
order. Are you available to meet and confer today?

Thanks,
Andrea


Andrea Pallios Roberts
Of Counsel,
Quinn Emanuel Urquhart & Sullivan, LLP

555 Twin Dolphin Drive, 5th Floor
Redwood Shores, CA 94065
650-801-5023 Direct
650.801.5000 Main Office Number
650.801.5100 FAX
andreaproberts@quinnemanuel.com
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named
above. This message may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader
of this message is not the intended recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you
have received this document in error and that any review, dissemination, distribution, or copying of this message is strictly prohibited. If you
have received this communication in error, please notify us immediately by e-mail, and delete the original message.




CONFIDENTIALITY NOTICE: This e-mail and any attachments are for the exclusive and confidential use of the intended recipient. If you
received this in error, please do not read, distribute, or take action in reliance upon this message. Instead, please notify us immediately by
return e-mail and promptly delete this message and its attachments from your computer system. We do not waive attorney-client or work
product privilege by the transmission of this message.




CONFIDENTIALITY NOTICE: This e-mail and any attachments are for the exclusive and confidential use of the intended recipient. If you
received this in error, please do not read, distribute, or take action in reliance upon this message. Instead, please notify us immediately by
return e-mail and promptly delete this message and its attachments from your computer system. We do not waive attorney-client or work
product privilege by the transmission of this message.



                                                                        5
                     Case 4:18-cv-01044-HSG Document 184-3 Filed 05/10/19 Page 7 of 7


          CONFIDENTIALITY NOTICE: This e-mail and any attachments are for the exclusive and confidential use of the intended recipient. If you
          received this in error, please do not read, distribute, or take action in reliance upon this message. Instead, please notify us immediately by
          return e-mail and promptly delete this message and its attachments from your computer system. We do not waive attorney-client or work
          product privilege by the transmission of this message.

          <10853742_1_2019 0509 Stipulation to Limit Testimony Woods - Defendants e....docx>



CONFIDENTIALITY NOTICE: This e-mail and any attachments are for the exclusive and confidential use of the intended recipient. If you received this in error,
please do not read, distribute, or take action in reliance upon this message. Instead, please notify us immediately by return e-mail and promptly delete this
message and its attachments from your computer system. We do not waive attorney-client or work product privilege by the transmission of this message.




                                                                                  6
